                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE RAPC WORLDWIDE                     Case No. 18-cv-00043-MMC
                                         P.C.,
                                  8                    Plaintiff,                      ORDER DENYING DEFENDANT'S
                                  9                                                    REQUEST TO KEEP
                                                  v.                                   COUNTERCLAIM, CONSTRUED AS
                                  10                                                   MOTION FOR LEAVE TO FILE
                                         CHRIS DEMASSA,                                MOTION FOR RECONSIDERATION
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          By order filed October 11, 2019, the Court granted plaintiff's motion to strike
                                  14   defendant's amended answer and counterclaim, which pleading had been filed August
                                  15   29, 2019; defendant did not oppose the motion to strike. Now before the Court is
                                  16   defendant's Request, filed December 2, 2019, "to Keep Counterclaim," which the Court
                                  17   construes as a motion, pursuant to Civil Local Rule 7-9(a), for leave to file a motion for
                                  18   reconsideration of the Court's order striking defendant's counterclaim. Having read and
                                  19   considered the request,1 the Court rules as follows.
                                  20          Under the Local Rules of this District, a party seeking reconsideration of an
                                  21   interlocutory order must show (1) "a material difference in fact or law exists from that
                                  22   which was presented to the Court before entry of the interlocutory order" and that "in the
                                  23   exercise of reasonable diligence the party applying for reconsideration did not know such
                                  24   fact or law at the time of the interlocutory order"; (2) "[t]he emergence of new material
                                  25

                                  26          1
                                              Under the Local Rules of this District, "[u]nless otherwise ordered by the assigned
                                  27   Judge, no response need be filed" to a motion seeking leave to file a motion for
                                       reconsideration. See Civil L.R. 7-9(d). In this instance, the Court has not required a
                                  28   response.
                                  1    facts or a change in law occurring after the time of such order"; or (3) "[a] manifest failure

                                  2    by the Court to consider material facts or dispositive legal arguments which were

                                  3    presented to the Court before such interlocutory order." See Civil L. R. 7-9(b).

                                  4           In its motion to strike defendant's amended answer and counterclaim, plaintiff

                                  5    correctly noted said amended pleading was untimely. In the instant motion, defendant

                                  6    argues, for the first time, that he "was never told by the Court of any such deadline" and

                                  7    that he has "no idea when the deadlines were, for such things as a Counterclaim." (See

                                  8    Def.'s Req. to Keep Counterclaim at 3.)

                                  9           The time limits applicable to the filing of a counterclaim were set as follows. First,

                                  10   at the case management conference conducted February 8, 2019, and in a Pretrial

                                  11   Preparation Order filed later that same date, the court set May 10, 2019, as the deadline

                                  12   to amend any pleading; defendant did not seek leave to amend his answer to include a
Northern District of California
 United States District Court




                                  13   counterclaim by that deadline. On May 10, 2019, however, plaintiff filed a motion for

                                  14   leave to file a Second Amended Complaint ("SAC"), and, in its June 5, 2019, order

                                  15   granting said motion, the Court afforded defendant the option of either relying on his

                                  16   original answer or filing, no later than June 21, 2019, a new response. Although

                                  17   defendant timely filed an answer to the SAC on June 21, he did not include a

                                  18   counterclaim therein. Instead, he waited more than two months to amend his answer to

                                  19   include a counterclaim. Moreover, plaintiff's motion to strike that pleading was based on

                                  20   defendant's having missed the deadlines to amend, and defendant, as noted, did not file

                                  21   any opposition thereto, let alone opposition stating he was unaware of such deadlines.

                                  22          In any event, defendant's reliance on lack of knowledge is unavailing, in light of the

                                  23   following: (1) he was present at the February 8 case management conference when the

                                  24   May 10 deadline to amend was orally announced; (2) the Pretrial Preparation Order,

                                  25   which set forth such deadline in writing, was emailed to him at the address he previously

                                  26   had provided to the Clerk of Court; and (3) the order setting the June 21 deadline to file

                                  27   an answer to the SAC was mailed to him at the street address he previously had

                                  28   provided to the Clerk, which order defendant clearly received, given his filing of an
                                                                                     2
                                  1    answer to the SAC, albeit one without a counterclaim, by said deadline.

                                  2          Accordingly, defendant's request, construed as a motion for leave to file a motion

                                  3    for reconsideration, is hereby DENIED.2

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: December 6, 2019
                                                                                             MAXINE M. CHESNEY
                                  7                                                          United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25         2
                                               The Court denies as moot defendant's alternative request for an order allowing
                                  26   the parties "to go back to Settlement with Judge Beeler" (see Def.'s Req. at 5), the
                                       magistrate judge to whom the above-titled action was previously referred for purposes of
                                  27   settlement. Judge Beeler is continuing to monitor the parties' respective positions
                                       regarding resolution of the case and, if she determines a further settlement conference
                                  28   would be productive, will so advise the parties.

                                                                                  3
